DETAILED ACTION
	This final rejection is responsive to communication filed May 17, 2022.  Claims 1, 8, and 15 are currently amended.  Claims 1-20 are pending in this application.
	The present application is a Continuation of US Patent Application 16/399,219, filed April 30, 2019, which is now US Patent 10,922,337.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not recite the term “hierarchal (or hierarchical) classifier”.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  Claims 1, 8 and 15 recite “wherein a respective hierarchal cluster ID comprises a series of values, each value reflecting a cluster ID and a respective tier among a plurality of tiers.”  This limitation is somewhat confusing because it states that each value (of a series of values) of a cluster ID reflects the cluster ID.  This equates to saying a cluster ID comprises a cluster ID, and seems redundant. Appropriate correction is required.
Claims 1, 5-8, 12-15, 19 and 20 are objected to because of the following informalities:  The word ‘hierarchal’ appears to be a misspelling of “hierarchical,” as the specification uses the term “hierarchical.”
Claims 1, 8 and 15 are objected to because of the following informalities:  Claims 1, 8 and 15 recite a hierarchal classifier, however the specification does not define or recite a hierarchal (hierarchical) classifier.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   Claims 1, 8 and 15 recite classifying a plurality of data records into clusters using hierarchical classifier, each cluster associated with a respective cluster identifier (ID) and a tier corresponding to a degree of confidence that records in the tier are similar; and assigning a hierarchal cluster (ID) to each of the plurality of records, wherein a respective hierarchal cluster ID comprises a series of values, each value reflecting a cluster ID and a respective tier among a plurality of tiers.
The limitation of classifying a plurality of data records into clusters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “executed by a computer processor” and “a processor configured to”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “executed by a computer processor” and “a processor configured to” language, “classifying” in the context of the claim encompasses the user grouping records into clusters in her mind and thinking about a cluster ID for records based on similarity.
Similarly, the limitation of assigning a cluster ID to teach of the plurality of data records, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “executed by a computer processor” and “a processor configured to”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “executed by a computer processor” and “a processor configured to” language, “assigning” in the context of the claim encompasses the user thinking about a cluster ID for records based on similarity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element — using a processor/computing device to perform both the classifying and assigning steps. The processor/computing device in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/computing device to perform classifying and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-7, 9-14 and 16-20 are also directed to abstract ideas without significantly more. The limitations of claims 2-4, 9-11 and 16-18 under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, and therefore fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Claims 5-7, 12-14, 19 and 20 recite the additional limitations of receiving a cluster ID from a client device and selecting records using the cluster IDs.  The limitation of receiving a cluster ID from a client device represents insignificant extra-solution activity, while selecting records maybe performed in the mind.
These judicial exceptions are not integrated into a practical application. In particular, the claims only recite the additional elements — using a processor to perform both steps and receiving a cluster ID from a client device. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, adding insignificant extra-solution activity to a judicial exception does not integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component, and the receiving limitation amounts to no more than insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component or adding insignificant extra-solution activity to a judicial exception cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2011/0106772 A1) (‘Kawamura’) in view of Yamamato et al. (US 20090043811 A1) (‘Yamamoto’).

With respect to claims 1, 8 and 15, Kawamura teaches:
classifying a plurality of records stored in a database (paragraph 216 – invention can be used in a research database construction apparatus, and so on, where a large amount of data are automatically classified), the classifying performed using a hierarchal classifier and classifying the records into a plurality of clusters (paragraphs 26, 59-61), each cluster associated with a respective cluster identifier (ID) (paragraphs 48, 52, and 58) and a tier corresponding to a degree of confidence that records in the tier are similar (a lower hierarchical level shows a grouping of relatively close (similar) clusters, and a higher hierarchical level shows classification of clusters in a coarser unit) (paragraph 26); and 
assigning a hierarchal cluster (ID) to each of the plurality of records (paragraphs 48, 52 and 58).
	Kawamura does not explicitly teach wherein a respective hierarchal cluster ID comprises a series of values, each value reflecting a cluster ID and a respective tier among a plurality of tiers.
Yamamato teaches wherein a respective hierarchal cluster ID comprises a series of values, each value reflecting a cluster ID and a respective tier among a plurality of tiers (Fig. 2, paragraphs 80-81).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the cluster ID of Kawamura to reflect values of tiers as taught by Yamamato to enable improved clustering and classification of data in which cluster IDs are more indicative of clusters and tiers with which data records are associated, thereby improving search and retrieval (Yamamato, paragraph 1).  One would be motivated to make the modification because it would only entail replacing the cluster ID of Kawamura with that of Yamamato.

With respect to claims 2, 9, and 16, Kawamura in view of Yamamato teaches further comprising writing the plurality of records to a single database table (cluster-element correspondence table) (Kawamura, paragraphs 48 and 52).

With respect to claims 3, 10 and 17, Kawamura in view of Yamamato teaches wherein each tier in the plurality of tiers corresponds to a degree of confidence shared among records within a cluster associated with a respective tier (Kawamura, paragraph 26).

With respect to claims 4, 11 and 18, wherein each value represents an identifier of a cluster associated with a respective tier (Yamamato, Fig. 2, paragraphs 80-81).

With respect to claims 5, 12, and 19, further comprising receiving a hierarchal cluster ID from a client device and selecting a plurality of records using the hierarchal cluster ID and the cluster IDs associated with the plurality of records (Kawamura, paragraphs 27-28).

With respect to claims 6, 13 and 20, wherein selecting the plurality of records using the hierarchal cluster ID comprises: parsing the hierarchal cluster ID to identify a target cluster ID and a tier; and retrieving records having a cluster ID matching the cluster ID for the tier (Kawamura, paragraphs 27-28).

With respect to claims 7 and 14, wherein the hierarchal cluster ID comprises a series of cluster IDs, the series of cluster IDs ordered, increasingly, by a strength of a corresponding tier (Yamamato, Fig. 2, paragraphs 80-81; Kawamura, paragraph 128).

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.  Applicant argues that the claims are not directed to a mental process because the claims recite a hierarchal classifier and a hierarchal classifier is a software component.  However, the fact that a claim recites a software component does not disqualify the claim from reciting a mental process.  Some algorithms and functionalities of software components may be performed in the human mind.  Further, Applicant’s specification does not recite a hierarchal classifier, and thus one cannot determine the exact algorithm performed by the hierarchal classifier.  As such, the claimed classifying of records performed using a hierarchal classifier may be considered a mental process.  The examiner suggests amending the claims to include language described in the specification that supports an algorithm that cannot be performed by the human mind, at which time the examiner will re-evaluate the 101 rejection.
Applicant further argues that the examiner fails to consider the limitation “a respective hierarchal cluster ID comprises a series of values, each value reflecting a cluster ID and a respective tier among a plurality of tiers.”  The examiner disagrees.  The examiner states “the limitation of classifying a plurality of data records into clusters, as drafted,” which took into considering the entire classifying limitation.  The examiner did not type out the entire limitation, as it appears in the paragraph before.  However, the language “as drafted” refers to the classifying limitation as written in the claim.  
Applicant argues that the generated output record identifier represents a technical improvement.  However, the “cluster identifier” is part of the abstract idea and not an additional element.  Further, the limitations in the claims, as written, do not provide any evidence of a technical improvement.
Applicant argues that Kawamura fails to describe the claimed hierarchal classifier that classifies a single record into multiple clusters.  However, classifying a single record into multiple clusters is not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hierarchal classifier that classifies a single record into multiple clusters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Kawamura never uses the term “hierarchal classifier” and thus never performs a hierarchal classification.  However, the examiner would like to point out that Applicant’s specification also never uses the term “hierarchal classifier.”  Applicant repeatedly argues that Kawamura does not teach multiple cluster membership for each element.  However, the claims do not require each record to be clustered into multiple clusters.  Further, Applicant’s claims and specification do not define details of the hierarchal classifier and how it operates, but instead only that it classifies records into a plurality of clusters.  This is taught by Kawamura.
Applicant further argues Yamamato fails to teach classifying a single item into multiple clusters, and instead describes classifying discrete data into clusters.  Again, the claims do not recite or require classifying a single item into multiple clusters.  Applicant also argues that Yamamato fails to describe tiers of a single type of classification.  This feature also does not appear to be recited in the claims.
Lastly, Applicant argues that Yamamato fails to teach a composite identifier as claimed.  The examiner disagrees.  Yamamato is used to teach a cluster ID comprising a series of values, each value reflecting a cluster ID and respective tier.  Yamamato teaches classifying into cluster layers and the cluster IDs comprise a series of values (i.e. CL11, CL52, etc.) where each value reflects a cluster ID and tier (i.e. for cluster ID CL11, cluster ID may be CL11 or 11 and the tier is 1.  The examiner suggests amending the claims to reflect the above argued features above that are not currently claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	June 15, 2022